Citation Nr: 9910380	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  96-27 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
chondromalacia of the left knee.

2.  Entitlement to a rating greater than 10 percent for low 
back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in September 1995 and March 
1996, in which the Montgomery, Alabama, Regional Office (RO) 
of the Department of Veterans Affairs (VA) granted the 
veteran's claims of entitlement to service connection for low 
back strain and a left knee disorder, identified as 
chondromalacia, respectively.  The veteran subsequently 
perfected appeals of these decisions expressing his 
dissatisfaction with the assigned ratings.

In submissions to the record the veteran has raised informal 
claims of entitlement to a total disability rating for 
individual unemployability due to his service-connected 
disabilities and entitlement to an extraschedular rating 
based on his service-connected disabilities.  These issues 
have not been developed by the RO and are referred to the RO 
for appropriate disposition.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims.  Initially, the Board finds that the veteran's claims 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claims.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).


The veteran reports that he has pain in his low back and left 
knee upon motion, and loss of functional ability which 
impacts upon his ability to work.  It is established Court 
doctrine that, in assigning a disability evaluation, the VA 
must consider the effects of the disability upon ordinary 
use, and the functional impairment due to pain, weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 (1997).  However, in 
the present case it does not appear that the RO has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1998) which are relevant in evaluating the severity of 
the disabilities at issue.  

Furthermore, the report of the most recent VA examinations 
given to the veteran in January 1995 and October 1995, note 
the range of motion in his left knee, but fail to discuss the 
range of motion in his low back in any detail whatsoever.  
Furthermore, the reports do not indicate passive or active 
motion, the normal ranges of motion, the degree to which the 
veteran's reported pain impacted his ability to move his left 
knee and low back, his functional ability or whether the left 
knee and low back were stable, weak, or easily fatigued.  
Additionally, the examiner did not discuss any complaints 
relevant to the veteran's left knee and low back, which the 
veteran has identified in the record.  Hence, it is unclear 
to what extent, if any, pain has restricted the veteran's 
motion or the functional ability of his low back and left 
knee.  As a result, the Board finds that this case must be 
remanded for another examination to include the above noted 
information.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Arnesen v. Brown, 8 Vet. App. 432 (1995).  On remand, the 
veteran should be fully informed that his failure to report 
for his scheduled VA examination will result in his claim 
being denied.  38 C.F.R. § 3.655 (1998).  Additionally, upon 
remand the veteran should be given the opportunity to add any 
recent lay or medical evidence to the record.  See 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Quarles v. Derwinski, 3 Vet. App. 129 (1992).

Additionally, in a recent decision, the Court held that, 
where the issue involves an appeal which has been developed 
from the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for 

separate periods of time must be considered, based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, the veteran must be informed of the scope of the 
issue; the Court specifically found that framing the issue as 
"entitlement to an increased rating" did not sufficiently 
inform the veteran that the issue actually involved any or 
all of the retroactive period from the effective date of the 
grant of service connection (in this case, the date of 
claim), as well as a prospective rating.  Id.  Thus, the RO 
must consider whether staged ratings are warranted by the 
evidence, and explicitly note that staged ratings have been 
considered.  Further, the veteran must be informed that the 
scope of the issue includes the possibility of staged ratings 
during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence which may not currently be in 
the claims file.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Huntsville, 
Alabama, from July 1998, the date of the 
last such request by the VA.

3.  Upon completion of the above actions, 
the RO should schedule the veteran for a 
VA orthopedic examination of his low back 
and left knee.  The RO should also inform 
the veteran of the consequences of 
failing to report for the scheduled 
examination.  It is very important that 
the examiner be afforded an opportunity 
to review the veteran's claims file prior 
to the examination.  The veteran's low 
back and left knee disabilities should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion of the 
low back and left knee.  The examiner 
should also be asked to note the normal 
ranges of motion of the low back and left 
knee.  Additionally, the examiner should 
be requested to determine whether the 
veteran's low back and left knee exhibit 
weakened movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back or 
left knee is used repeatedly over a 
period of time, such as an eight-hour 
workday.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion lost 
due to pain on use or during flare-ups.  

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
consider all the additional evidence, 
including whether "staged" ratings are 
appropriate for the veteran's service-
connected low back and left knee 
disabilities for any part of the appeal 
period.  If the decision as to any issue 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
Concerning the propriety of the rating 
assigned for the service-connected low 
back and left knee disability, the 
supplemental statement of the case should 
indicate that the potential for "staged" 
ratings has been considered.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


